DETAILED ACTION
Status of the Application
Claims 1, 2, and 6-11 are pending in the instant application.  Claims 1 and 8-10 are currently amended.  No new claims have been added.  
This is a Final Rejection Necessitated by Amendment.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The rejection of claims 4-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on March 7, 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the battery cell" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is meant by “at least part of the battery cell is exposed without being covered by the plate-shaped circuit”.  Is this limitation applicable to only one battery cell or is the limitation applicable to each of the plurality of battery cells previously claimed?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2014/0134462).
Regarding claim 1, Choi et al. teaches a battery module (Title) comprising:
a plurality of battery cells stacked on each other (Fig. 4, para. [0031]); 
a circuit module (voltage sensing unit 650) electrically connected to the plurality of battery cells (paras. [0077] and [0078]) and comprising a plate-shaped circuit part (forked portions of voltage sensing terminals 654) having a width and a length (Fig. 4); and 
a frame having a circuit module fixing part to which the circuit module is fixed and coupled to the plurality of battery cells with the circuit module therebetween to support the plurality of battery cells (Fig. 4), 
wherein the circuit module fixing part (corresponds to grooves in the bottom of lower case 640 and fixing grooves 642) comprises a recess in which at least a portion of the plate-shaped circuit part is inserted (the plate shaped fixing part/forked portions of voltage sensing terminals 654 fit into fixing grooves 642; Fig. 4), the plate-shaped circuit part is disposed between pair of battery cells of the plurality of cells in a state in which a width direction of the circuit part is parallel to a direction perpendicular to a direction in which the plurality of battery cells are stacked (Fig. 4), so as an end of the battery cell is exposed without being covered by the plate-shaped circuit part (the top of the battery cells adjacent to the top of upper case 630 is not covered by the plate-shaped circuit part; additionally, only a portion of the shorter end of each battery cells is exposed without being covered by the plate-shaped circuit part; Fig. 4), and at least a part of the circuit part is inserted into an insertion space formed between the pair of battery cells (voltage sensing unit 650 is fixed and coupled to the plurality of battery cells with the voltage sensing unit within the frame and the battery cells to support the plurality of battery cells; Fig. 4).
Regarding claim 6, Choi et al. teaches a battery module wherein the insertion space is formed by interposing a spacer (walls of the grooves of the lower case) between the pair of battery cells (Fig. 4).  
Regarding claim 7, Choi et al. teaches a battery module wherein the spacer is configured to fix the plurality of battery cells to maintain a stacked stated of the plurality of battery cells (Fig. 4).  
Regarding claim 8, Choi et al. teaches a battery module wherein
the circuit module comprises a terminal part (voltage sensing terminals 654) connected to the plurality of battery cells, and a connection part (conduction part 652) connecting the plate-shaped circuit part and the terminal part (Fig. 4; para. [0078]), and 
the plate-shaped circuit part, the connection part, and the terminal part are integrally formed (Fig. 4).  
Regarding claim 9, Choi et al. teaches a battery module wherein the circuit module comprises a plurality of circuit units (one-half of 650 is a circuit unit; therefore, there are 2 circuit units; alternatively, there is a circuit unit on each end of the battery module; therefore, there are 2 circuit units) comprising the plate-shaped circuit part (Fig. 4), the plurality of circuit units being disposed to face each other in a direction perpendicular to a direction in which the plurality of battery cells are stacked (Fig. 4).
Regarding claim 10, Choi et al. teaches a battery module wherein
a plurality of insertion spaces, in which at least a portion of the plate-shaped circuit part is inserted, are formed between the plurality of battery cells (Fig. 4), and 
each of the plate-shaped circuit parts of the plurality of circuit units are inserted separately in a respective one of the plurality of insertion spaces, or each of the plate-shaped circuit parts of the plurality of circuit units are inserted together in one insertion space (Fig. 4).  
Regarding claim 11, Choi et al. teaches a battery pack comprising the battery module according to claim 1 (claim 21).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. as applied to claim 1 above, and further in view of Yamaguchi et al. (JP, 2017-076527).
Regarding claim 2, Choi et al. is silent regarding a battery module wherein a thermal interface material is applied to a surface of the frame facing the plurality of battery cells.  However, Yamaguchi et al. teaches that it is known in the art to have a heat conducting member surface layer 62 made from thermally conductive material 60 (corresponds to a thermal interface material) on the module housing 2 surface facing the plurality of battery cells (Figs. 5 and 6; paras. [0051] – [0054]).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Choi et al. by incorporating thermal interface material that is applied to a surface of the frame facing the plurality of battery cells as taught by Yamaguchi et al. in order to improve heat dissipation within the battery module (Yamaguchi et al., para. [0051]).

Response to Arguments
Applicant's arguments filed March 7, 2022 have been fully considered but they are not persuasive.
Applicant argues:  Independent claim 1 has been amended to further claim the structure of the battery module and recites “an end of the battery cell is exposed without being covered by the plate-shaped circuit part, and at least the part of the plate-shaped circuit part is inserted into an insertion space formed between the pair of battery cells.”  The circuit part of the claimed invention may thus be inserted in a vertical direction into the insertion space.  As a result, heat generated in the battery cell (100) may be smoothly discharged to the outside without being blocked by the circuit part (601) thereby uniformly cooling the plurality of battery cells. See paragraph [0043].  On the other hand, the conduction part (652) of Choi is formed by wrapping one insulative member around nine wires and extends in a horizontal direction underneath the battery cells. See paragraph [0080] and FIG. 4 of Choi…. As a result, the conduction part (652) of Choi must necessarily cover an end of the battery cell thereby preventing the smooth discharge of heat. 
It is the Office’s position as stated in the rejection of claim 1 above that Choi et al. teaches that an end of the battery cell is exposed without being covered by the plate-shaped circuit part (the top of the battery cells adjacent to the top of upper case 630 is not covered by the plate-shaped circuit part; additionally, only a portion of the shorter end of each battery cells is exposed without being covered by the plate-shaped circuit part; Fig. 4).  As a result, the instant rejection is being maintained.  
It is also the Office’s position that because the battery module of Choi et al. reads on the claim limitation of the instant invention that the heat generated in the battery cells of Choi et al. may be smoothly discharged to the outside without being blocked by the circuit part thereby uniformly cooling the plurality of battery cells.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724